Office Action Summary

Claims 1-2, 4-5, 7-8, 10, 21-25, and 27-34 are pending in the application.    

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10, 21-25, and 27-34 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-2, 4-5, 7-8, 10, 21-25, and 27-34 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Dattaray (U.S. Publication No. 2015/012,7399), Yampolsky (U.S. Publication No. 2007/009,7655), and Singh (U.S. Publication No. 2017/006,8922). Dattaray, a system and method of automatically allocating tasks, teaches identifying a business rule associated with the request based upon the appraisal element such as by requested elements and tasks are analyzed where a time element is used which is a business rule with the element, determining a valuation task having a specified task parameter based upon the appraisal element and the business rule such as where a task has a specified time element, which is based on the appraisal element and business rule, identifying a group of one or more appraisers having appraiser characteristics corresponding to the specified task parameter by having a number of appraisers which are identified and are ranked according to metrics if they are eligible for the task, thus a characteristic similar, determining appraiser scores for appraisers within the group of one or more appraisers by using ranks/scores which are determined for the providers/appraisers and assigning the valuation task to an appraiser within the group of one or more appraisers based upon the appraiser scores as appraisers are scheduled/assigned for the tasks, based on scores, which utilize location for example to assign the appraisers, and identifying tasks for request as a 
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of communicating an assignment to a provider for a valuation task, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing a save point within the workflow database which enables data recovery of the workflow database based on when the first task event was recorded. Thus independent Claims 1, 21, 28, and 31 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
3/15/2022